Case 20-32633-sgj11 Doc 12 Filed 10/23/20

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

Entered 10/23/20 21:02:58

Page 1 of 30

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-SGJ-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ §
DEBTOR. § Joint Administration Requested

 

 

The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966);
Movie Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts
OL, Ltd. (2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts
VI, Ltd. (6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts
XI, LLC (2837); Movie Grill Concepts XH, LLC (6040); Movie Grill Concepts XTII, LLC (5299); Movie Guill
Concepts XIV, LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Guill Concepts XL, LLC (4454); Movie
Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC
(9721); Movie Grill Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts
XV, LLC (4939); Movie Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Guill
Concepts XVII, LLC (8322); Movie Guill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508);
Movie Gull Concepts XXII, LLC (6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXIX,
LLC (5857); Movie Grill Concepts XXV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill
Concepts XXVH, LLC (4427); Movie Grill Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC
(1431); Movie Grill Concepts XXXT, LLC (3223); Movie Guill Concepts XXXII, LLC (0196); Movie Grill Concepts
ASAI, LLC (1505); Movie Grill Concepts XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605);
Movie Guill Concepts XXXV, LLC (0571); Movie Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts
XXXVIT, LLC (6401); Movie Grill Concepts XXXVIII, LLC (9657); Movie Grill Concepts XXII, LLC (7893);
Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie Grill Concepts XI, LLC (2837); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344); Movie Grill Concepts XLVII, LLC (5866); Movie Guill
Concepts XLVIII, LLC (8601); Movie Grill Concepts XLIX, LLC (0537); Movie Grill Concepts L, LLC (5940);
Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LII, LLC (8624); Movie Grill Concepts LIU, LLC
(3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts LV, LLC (4699); Movie Grill Partners 3, LLC
(4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6, LLC (3334); and MGC Management I, LLC
(3224).

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 1 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 2 of 30

DEBTORS’ EMERGENCY MOTION FOR ORDER (1) AUTHORIZING
DEBTORS TO (A) PAY CERTAIN PREPETITION EMPLOYEE WAGES,
OTHER COMPENSATION, AND REIMBURSABLE EMPLOYEE EXPENSES;

(B) PAY CERTAIN PREPETITION INDEPENDENT CONTRACTORS;

AND (C) CONTINUE EMPLOYEE BENEFIT PROGRAMS

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors” or “SMG”), by
and through their proposed undersigned counsel, file this Ewergency Motion for an Order (1) Authorizing
the Debtors to (A) Pay Certain Prepetition Employee Wages, Other Compensation, and Reimbursable Employee
Eixpenses; (B) Pay Certain Prepetition Independent Contractor and Temporary Staff Obligations, and (C) Continue
Employee Benefits Programs (the “Motion”). In support of this Motion, the Debtors would respectfully

show the Court as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334.
This is a core proceeding pursuant to 28 U.S.C. § 157(b)(@)(A). Venue is proper in this District
pursuant to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein ate Sections
105(a), 363, 507(a)(4) and 507(a)(5) of Title 11 of the United States Code (the “Bankruptcy Code”).

Il.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq.,
thereby initiating the above-captioned bankruptcy cases (the “Chapter 11 Cases”). The Debtors
continue to manage and operate their businesses as debtors-in-possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

3. An official committee of unsecured creditors has yet to be appointed in these
Chapter 11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter
11 Cases.

4. SMG is engaged in the dine-in movie theater business. In addition to its movie

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 2 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 3 of 30

offerings, SMG’s theaters include a bar and lounge area, with direct to seat service for guests before
and during their movies. Specifically, SMG operates 33 movies theaters in 10 states, including
Arizona, California, Florida, Georgia, Illinois, Indiana, North Carolina, Pennsylvania, Texas, and
Virginia. All theaters operate under the brand name “Studio Movie Grill.”

3, A detailed description of the Debtors and their businesses, and the facts and
circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater
detail in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions
and Tirst Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is
incorporated by reference in this Motion.

III.
SUMMARY EMPLOYEES AND INDEPENDENT CONTRACTORS

6. As of the Petition Date, the Debtors employed approximately 1,152 individuals,
including 1,011 individuals at Debtors’ movie theater locations, 94 individuals operating in the field,
and 47 individuals at the corporate office (collectively the “Employees”). The large majority of the
Debtors’ employees ate paid hourly on a bi-weekly pay period. The Employees’ training, knowledge,
and established understanding of the Debtors’ operations are essential to uninterrupted continuation
of the Debtors’ operations and to a successful reorganization of the Debtors’ financial affairs.

7. In addition to Employees, the Debtors have also retained certain specialized
individuals as independent contractors (the “Independent Contractors”). The Debtors currently
have 6 independent contractors’ working for them pursuant to consulting agreements. The
Independent Contractors are critical to the overall operation of the Debtors’ business.

8. The Debtors’ Employees and Independent Contractors perform a variety of

functions critical to the Debtors’ operations at the Debtors’ movie theaters and the corporate office.

 

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 3 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 4 of 30

Certain of these individuals are highly trained and/or have an essential working knowledge of the
Debtors’ business and cannot be easily or quickly replaced. Without the continued, uninterrupted
services of their Employees and Independent Contractors, the Debtors’ reorganization efforts will

be severely hampered.

IV.
RELIEF REQUESTED & BASIS FOR RELIEF

9, The Debtors request the entry of an order, substantially in the form attached to the
motion as Exhibit “A” hereto. Specifically, the Debtors seek authority under Bankruptcy Code §§
105(a), 363, 507(a)(4) and 507(a)(5) and Rule 6003 of the Federal Rules of Bankruptcy Procedure
(the “Bankruptcy Rules”), to pay certain prepetition obligations owed to either its Employees and
Independent Contractors or to employee benefits providers, to honor and continue certain
employee benefits (collectively, and as described herein, the “Employee Obligations’), and to
authorize financial institutions to receive, process, honor, and pay checks presented for payment and
electronic payment requests relating to prepetition Employee Obligations.

10. As more fully described below, the Debtors seek authority, but not direction, to
pay accrued and unpaid prepetition costs and expenses relating to the Employee Obligations (the
“Prepetition Employee Obligations”). The following table identifies the general categories of
Prepetition Employee Obligations and includes an estimate of the total amounts the Debtors are

seeking authorization to pay.

 

      

 

 

 

Prepetition Wage Obligations $293,000
Independent Contractor Compensation $8,880.00
Unremutted Payroll Taxes and Deductions $57,000.00

 

 

 

 

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 4 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 5 of 30

 

 

 

 

 

 

 

 

Prepetition Payroll Processing Fees $4,500.00
Prepetition Reimbursable Expenses $5,000.00
Prepetition PTO to Former Employees $28,000.00
Prepetition Employee Benefits Programs Expenses $422,189

11. The Debtors do not believe that the Prepetition Wage Obligations or Prepetition

Independent Contractor Compensation, together with the payment of any Prepetition Employee
Benefits Programs Obligations owed to any individual, will exceed the statutory cap of $13,650
imposed pursuant to Section 507(a)(4) and (5).

A. Wage Obligations

12. In the ordinary course of business, the Debtors pay their Employees’ wages, salaries,
and other compensation (excluding compensation under the Benefits Programs) (collectively, the
“Wage Obligations”). Wages accrue for Employee over a two-week pay period, with remittal of such
Wage Obligations coming one week following the end of the pay period. The Debtors’ use two
alternating pay cycles with the last complete pay periods ending respectively for each on September
30, 2020 and October 7, 2020, with Wage Obligations for each having been paid out one week after
each date. Based upon these most recent pay periods, the Debtors estimate that accrued and unpaid
Wage Obligations owed to Employees as of the Petition Date total $269,000 (the “Prepetition Wage
Obligations”). Based on previous pay cycles and other general knowledge, the Debtors do not
believe that the Prepetition Wage Obligations owed to any one employee exceed $13,650.

13. Presently, location managers and corporate office employees are being paid seventy-
five (75%) percent of their regular salaries. Location managers will return to one-hundred (100%)

percent once their particular location achieves at least fifty (50%) percent of its comparable 2019

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 5 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 6 of 30

sales volume for two (2) consecutive weeks. Corporate office employee salary reinstatement has
been and will continue to be handled on a case by case basis.

14. The Debtors seek authority to fund the Prepetition Wage Obligations subject to a
cap of $13,650 per Employee, in the ordinary course of business and consistent with past practice,
and to continue to pay Wage Obligations in the ordinary course of business on a post-petition basis.

1. Independent Contractor Compensation

15. The Debtors pay certain Independent Contractors for the services rendered by the
Independent Contractors in accordance with the terms of theit applicable agreements (the
“Independent Contractor Compensation”). The pay period for the Independent Contractors runs
for one week prior to the date compensation is paid. As such the Debtors believe that they may owe
approximately $8,880 on account of services rendered prior to the Petition Date. The Debtors do
not owe any single Independent Contractor amounts in excess of $13,650 on account of any
prepetition work performed by any Independent Contractor.

16. The Debtors request authority, but not direction, to pay all accrued and unpaid
prepetition Independent Contractor Compensation (the “Prepetition Independent Contractor
Compensation”), subject to a cap of $13,650 per Independent Contractor, in the ordinary course
of business and consistent with past practice, and to continue to pay Independent Contractor
Compensation in the ordinary course of business on a post-petition basis.

ii. Withholding Obligations and Payroll Taxes and Deductions

16. In various jurisdictions the Debtors are required by law to withhold amounts from
the Employees’ earned pay related to income taxes, healthcare taxes, and other social welfare
benefits, including social security, Medicare taxes, and unemployment insurance (collectively, the
«

Withholding Taxes”) for remittance to the appropriate taxing authorities (collectively, the “Taxing

Authorities’’).

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 6 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 7 of 30

17. In certain circumstances, the Debtors are also required to make additional payments
from their own funds in connection with the Withholding Taxes (the “Employer Taxes”, and
collectively with the Withholding Taxes, the “Payroll Taxes”). In the aggregate, the accrued and
unremitted prepetition Payroll Taxes total approximately $293,000.00

18. During each applicable pay period, the Debtors also routinely withhold other
amounts from certain Employees’ gross earnings, including garnishments, child support, and
deductions related to various Employee Benefits Programs (defined below) (collectively, the
“Deductions” and, together with the Payroll Taxes, the “Payroll Taxes and Deductions”). In the
ageregate, the accrued and unremitted prepetition Deductions total approximately $57,000.00

19. The Debtors seek authority to remit and/or fund all unpaid or unremitted
prepetition Payroll Taxes and Deductions (the “Unremitted Payroll Taxes and Deductions’), and to
continue to forward Payroll Taxes and Deductions to the applicable third-party recipients in the
ordinary course of business on a post-petition basis.

iil. Payroll Processing

20. The Debtors process payroll internally but retain iSolved HCM (“‘iSolved”) to
disburse payroll payments to Employees. The Debtors provide pay ditections to Solved to process
their payroll. iSolved disburses the wages and salary to Employees either by direct deposit to an
Employee’s bank account or check. On average, the Debtors pay iSolved approximately $2,700.00
pet week for this service (the “iSolved Administration Fees”). As of the Petition Date, the Debtors
do not believe they owe iSolved any accrued unpaid prepetition Solved Administration Fees, as such
fees are collected when payroll is processed.

22. In an abundance of caution, the Debtors seek authority, but not direction, to pay all

accrued unpaid prepetition Payroll Processing Fees (the “Prepetition Payroll Processing Fees’) in

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 7 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 8 of 30

the ordinary course of business and consistent with past practice, and to continue to pay the Payroll
Processing Fees in the ordinary course of business on a post-petition basis.

B. Non-Insider Employee Incentive Plans

23. To motivate, reward, and retain certain of the Debtors’ non-insider Employees and
to ensure their optimal performance, the Debtors have implemented their Field Management Bonus
Plan and provide a bonus plan for all corporate office Employees and Independent Contractors.

(each as defined below, and collectively, the “Non-Insider Employee Incentive Plans”).

 

i, Field Management Bonus Plan

24, The Debtors maintain a bonus incentive program for general managers, unit
managers, and kitchen managers at the Debtors’ movie theater locations (the “Field Management
Bonus Plan”). The Field Management Bonus Plan is an annual bonus structure based on
performance measured against specified key financial and operational metrics during the year. The
Field Management Bonus Plan creates a bonus pool at each location, which is then split on a
percentage basis amongst that location’s managers. The Field Management Bonus Program 1s
currently suspended. There are no accrued obligations as of the Petition Date. It is unclear when
such incentive plan might be reinstated or replaced with an similar incentive structure.

25, That said, the Debtors rely upon the location managers to maintain quality service
and guide overall performance. If the Debtors become able, Field Management Bonus Plan is critical
to encouraging maximum performance and retention of trained managers. The Debtors seek
authority, but not direction, to pay all amounts earned under the Field Management Bonus Plan, if
reestablished, in the ordinary course of business on a postpetition basis and consistent with past
practice.

ii. Corporate Office Bonus Structure

26. The Debtors also offer bonuses to corporate office Employees. These corporate

bonuses are historically based on business-wide performance and are paid as a function of

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 8 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 9 of 30

percentage of annual wages. Theses bonuses are tied to employment agreements which inchide
restrictive covenants, including confidentiality provisions, that protect the Debtors’ business. The
Debtors have further agreed to pay two (2) employees commission for group sales. The Debtors
have further agreed to pay certain additional bonuses under this structure to retain Employees (the
“Stay Bonuses”). Bonuses are typically paid on an annual basis. The Debtors do not believe there to
be any accrued and unpaid prepetition corporate office bonuses.

27. The standard corporate office bonus program is currently suspended and without a
clear trigger for its reconstitution.

28, The Stay Bonuses were agreed to, by written agreement, on August 21, 2020, to be
payable to certain employees on March 31, 2021 and September 30, 2021. In order to be eligible, the
employee must still be employed by SMG on the respective payment date. The Stay Bonuses were
based on salary and range from $21,028.88 to $79,522.40. Because of eligibility requirements, there
are not any accrued or unpaid prepetition amounts due on the Stay Bonuses.

29. The Debtors believe that all of these bonuses align eligible Employees’ interests with
the operational and financial viability of the Debtors’ business and ensures that critical Employees’
remain with the Debtors. Furthermore, the Debtors believe that disallowance of resumption any of
these bonuses would negatively affect Employee morale and Employee commitment to the Debtors
during the pendency of these Chapter 11 Cases. The Debtors are not seeking payment of any
payments to insider Employees under these bonuses and will make any such requests pursuant to an
appropriate pleading, if necessary, under Section 503(c) of the Bankruptcy Code.

30. The Debtors seek authority, but not direction, to pay all amounts earned under the
corporate office bonus structure, if reestablished, and Stay Bonuses in the ordinary course of
business on a postpetition basis and consistent with past practice.

C. Reimbutsable Expenses

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 9 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 10 of 30

31, Prior to the Petition Date, and in the ordinary course of business, the Debtors
reimbursed certain Employees for certain business expenses incurred in the ordinary course of their
employment. Reimbursable Expenses typically relate to, among other things, business travel,
transportation, lodging, meals, cell phones, office supplies, dues and professional memberships, and
other miscellaneous expenses (the “Reimbursable Expenses’). The average monthly amount of
Reimbursable Expenses was approximately $30,000. As of the Petition Date, the Debtors estimate
that the accrued and unpaid amounts of Reimbursable Expenses was approximately $5,000.00.

32. All of the Reimbursable Expenses were incurred by Employees or Independent
Contractors in connection with their employment by the Debtors and in reliance upon the
understanding that such expenses would be reunbursed. The Debtors seek authority, but not
direction, to pay and honor the prepetition Reimbursable Expenses and to continue to honor the
Reimbursable Expense obligations incurred on a postpetition basis in the ordinary course of
business.

D. Paid and Unpaid Leave
33. The Debtors provide eligible Employees paid time off (“PTO”), paid sick leave

(“Sick Leave”), and other miscellaneous paid leave (“Other Paid Leave”, and together with PTO and
Sick Leave, “Paid Leave”). In addition to Paid Leave, the Debtors also provide other forms of
unpaid leave, including leave under the Family Medical Leave Act (the “FMLA”), unpaid leaves of
absence for family medical leaves, military leaves, and other forms of unpaid leave mandated by law
ot otherwise provided within the Debtors’ discretion (collectively, the “Unpaid Leave”). These
forms of Unpaid Leave do not involve incremental cash outlays beyond standard payroll obligations.
The Debtors estimate that they do not owe any amount on accrued unpaid prepetition PTO, except
for $28,000 owed to former employees as required by their state’s labor laws (the “Prepetition

PTO”).

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 10 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 11 of 30

34. The Debtors believe that continuation of the Paid Leave and Unpaid Leave policies
in accordance with the Debtors’ prior practice is necessary to retain Employees and maintain
Employee morale. The Debtors do not anticipate that the Employees’ use of Paid and Unpaid Leave
in the ordinary course of business will create any material disruptions to cash flow beyond the
Debtor’s regular payroll obligations. The Debtors request authority, but not direction, to permit
their Employees to use Unpaid Leave and accrued Paid Leave in the ordinary course.

E. Employee Benefits Programs

35. The Debtors maintain and/or offer various employee benefit plans, policies, and
programs for health care, health savings, dental, vision, life, long and short-term disability, and
critical illness, and provide eligible Employees access to a 401(k) plan (collectively, and as discussed
in more detail below, the “Employee Benefits Programs”’).

36. As described more fully below, failure to continue the Employee Benefits Programs
could cause Employees to experience severe hardship. In light of the substantial benefits the
Employees have provided and will continue to provide to the Debtors’ estates, the Debtors wish to
avoid imposing such a hardship. Accordingly, by this Motion, the Debtors seek authority to: (a) pay
any accrued and unpaid prepetition amounts due with respect to the Employee Benefits Programs
(collectively, the “Prepetition Employee Benefits Programs Expenses’); and (b) continue to provide
Employee Benefits Programs in the ordinary course of business on a postpetition basis. The
Employee Benefits Programs are described in greater detail below.

1. Medical Insurance

37, All corporate office and manager level Employees are eligible to receive medical
insurance coverage, in the form of one of three plan options (the “Medical Coverage”) through the
Debtors’ health plan (the “Medical Plan”)admuinistered by United Healthcare (“UHC”). In addition,
all hourly Employees that average over 30 hours per week in a 52-week period are eligible for a basic

level Affordable Care Act health plan.

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 11 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 12 of 30

38. Until recently the Debtors provided such Medical Coverage to Employees through a
self-funded health plan, but are now in the run out period with respect to claims during the self-
funded period. The Debtors estimate such outstanding self-funded claims to be minimal.

39, The Employee-funded portion of the cost of the Medical Plan is deducted each
payroll period from the Employee’s total pay and constitutes a Deduction. Depending on the level
of health plan selected the Debtors pay up to 46% of the health plan premiums. Each month, the
Debtors also pay a monthly administration fee to UHC for administering the Medical Plan (the
“Medical Plan Administration Fees”).

40. Enrollment and elections under the Medical Plan and certain other Employees
Benefits Programs are managed using programs provided by the Debtors’ broker, Marsh &
McLennan Agency, LLC (“MMA”). MMA is paid certain fees for their brokerage services.

41, The Debtors’ Employees rely on the Medical Coverage provided through the
Medical Plan and it would be extremely disruptive to Employees’ personal lives and Employee
morale if the Debtors did not honor prepetition obligations relating to the Medical Coverage,
including the related costs and expenses associated with providing the Medical Coverage and
administering the Medical Plan.

42. The Debtors seek authority, but not direction, to pay any prepetition amounts due
and outstanding relating to the Medical Coverage, including prepetition claims that have accrued
under the Medical Plan, any administration fees, and other associated prepetition obligations
(collectively, the “Prepetition Medical Coverage Expenses”), and to continue to pay all such costs
and expenses (the “Medical Coverage Expenses”) in the ordinary course of business on a

postpetition basis.

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 12 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 13 of 30

il. FSA Plans.

43, In addition to providing Medical Coverage, certain of the Debtors’ Employees also

have flexible spending accounts for dependent and/or health care (the “Medical Savings Accounts”).

 

44, The Debtors’ Employees covered under the Medical Plan are eligible to establish a
Medical Savings Account. Employees with Medical Savings Accounts may choose to deduct a
portion of their gross earnings for placement in an eligible Medical Savings Account. Deductions for
Medical Savings Accounts are included in the Deductions.

45. The Debtors do not fund any portion of the Medical Savings Accounts. Some
administrations fees may apply to the Medical Savings Accounts (collectively, the “Prepetition
Medical Savings Account Expenses”).

46. The Debtors seek authority, but not direction, to pay Prepetition Medical Savings
Account Expenses and to otherwise manage the Medical Savings Accounts in the ordinary course
on a postpetition basis.

lil. Supplemental Benefits

47, In addition to coverage under the Medical Plan, the Debtors also provide eligible
Employees the option to enroll in dental and vision insurance, life insurance, long and short-term
disability insurance, critical illness insurance (collectively, and as more fully described below, the
“Supplemental Benefits”). All corporate office and manager level Employees are eligible to recetve
the Supplemental Benefits.

48. Dental & Vision Coverage. Eligible Employees may participate in dental and
vision insurance plans. The Debtors make no contributions to such insurance plans. Employees may
have theit monthly premiums deducted from their gross earnings. Likewise, there are no accrued
and unpaid prepetition amounts due from Debtors on these insurance plans.

49, Life, Disability, & Critical Illness Coverage. The Debtors provide all corporate

office and manager level Employees coverage under life insurance, short and long term disability,

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 13 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 14 of 30

and critical dlness. The Debtors cover the full cost of the premiums on these insurance plans. The
monthly premiums for the Life and ADD Plan total approximately $18,900. There are no accrued
and unpaid prepetition Company Life and ADD Plan premiums.

iv. 401(k) Plan
50. The Debtors offer eligible Employees the opportunity to participate in a 401(k) plan

(the “401(k) Plan”) managed by Voya. The Debtors pay Voya approximately $1,100 per quarter to
administer the 401(k) Plan and to provide investment management advice (the “401(k)
Administration Expenses”).

51. Corporate office and manager level Employees that are at least 21 years old are
eligible to participate in the 401(k) Plan following a requisite period of employment with the
Debtors. For participating Employees, the Employees’ 401(k) contributions are a component of the
Deductions deducted from the Employees’ gross payroll and those funds are deposited in the 401 (k)
Plan. The Debtors make no contributions or matching with respect to the Employees’ 401(k) Plan.
Likewise, there are no accrued and unpaid prepetition amounts due from Debtors on 401(k) Plan.

52. The Debtors’ believe that the 401(k) Plan is important benefits to the Debtors’
Employees and that for many Employees the 401(k) Plan may be their only source of personal
retirement funds. The Debtors believe it would be extremely detrimental to Employee morale if
there are disruptions to the administration of the 401(k) Plan were discontinued.

53. The Debtors seek authority, but not direction, to pay any accrued and unpaid
prepetition 401(k) Expenses (the “Prepetition 401(k) Expenses”) and to otherwise continue to
maintain the 401(k) Plan and continue to pay the 401(k) Expenses in the ordinary course on a
postpetition basis.

F, Certain of the Employee Obligations are Entitled to Priority Treatment

54. Pursuant to Sections 507(a)(4) and (5) of the Bankruptcy Code, certain of the unpaid

prepetition Employee Obligations —— including Prepetition Wage Obligations and certain

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 14 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 15 of 30

Prepetition Employee Benefits Programs Expenses

 

are entitled to priority treatment in an amount
up to $13,650 for each individual Employee. To the extent such claims are afforded ptiority status,
the Debtors will be required to pay these claims in full to confirm a Chapter 11 plan. See 11 U.S.C. §
1129(a)(9)(b) (requiring payment of certain allowed unsecured claims for (a) wages, salaries or
commissions, including vacation, and sick leave pay earned by an individual, and (b) contributions to
an employee benefit plan). As such, these claims would be entitled to payment in full under any plan.
Therefore, authorizing the Debtors to make these payments at this time will affect only the timing of
such payments.

G. Payment of Certain of the Employee Obligations and Benefits Is Required by Law

55. The Debtors also seek authority to pay amounts for Deductions and Payroll Taxes to
be provided to the appropriate entities. These amounts principally represent Employee earnings that
governments, Employees, and judicial authorities have designated for deduction from Employees’
paychecks. Indeed, certain Deductions, including Employee contributions to Medical Benefit Plans
and the 401(k) Plan, are not property of the Debtors’ estates because they will be withheld from
Employees’ paychecks on another party’s behalf. See 11 U.S.C. § 541(b). Further, federal and state
laws require the Debtors and their officers to remit certain tax payments that have been withheld
from Employees’ paychecks. See 26 U.S.C. § 6672 and 7501(a); see also City of Farrell v. Sharon Steel
Corp., 41 F.3d 92, 95-97 Gd Cir. 1994) (finding that state law requiring a corporate debtor to
withhold city income tax from its employees’ wages created a trust relationship between debtor and
the city for payment of withheld income taxes); DuCharmes ¢» Co., Inc. v. State of Mich. (In re
DuCharmes & Co.), 852 F.2d 194, 196 (6th Cir. 1988) (noting that individual officers of a company
may be held personally liable for failure to pay trust fund taxes). Because the Deductions and Payroll
‘Taxes are not property of the Debtors’ estates, the Debtors request that this Court authorize them

to remit all amounts relating to Deductions and Payroll Taxes.

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 15 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 16 of 30

H. Ample Authority Exists to Authorize the Debtors to Honor Employee Obligations

56. Courts generally acknowledge that it is appropriate to authorize the payment (or
other special treatment) of prepetition obligations in appropriate circumstances. See, eg, In re
Tonosphere Clubs, Inc., 98 B.R. 174, 179 (Bankr. S.D.N.Y. 1989) (granting authority to pay prepetition
wages); see also Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips, Inc.), 29 B.R.
391, 398 (S.D.N.Y. 1983) (granting authority to pay prepetition claims of suppliers who were
potential lien claimants). Courts have relied on several legal theories, including legal theories based
on Sections 1107(a), 1108, 363(b), and 105(a), to authorize payments of certain prepetition
obligations.

57, Pursuant to Sections 1107(a) and 1108, debtors in possession are fiduciaries “holding
the bankruptcy estate[s] and operating the business[es] for the benefit of [their] creditors and (if the
value justifies) equity owners.” In re CoServ, L.L.C., 273 B.R. 487, 497 Bankr. N.D. Tex. 2002).
Implicit in the fiduciary duties of any debtor in possession is the obligation to “protect and preserve
the estate, including an operating business’s going-concern value.” Id. Some courts have noted that
there are instances in which a debtor can fulfill this fiduciary duty “only . .. by the preplan
satisfaction of a prepetition claim.” Id The CoSery court specifically noted that the preplan
satisfaction of prepetition claims would be a valid exercise of the debtor’s fiduciary duty when the
payment “is the only means to effect a substantial enhancement of the estate... .” Id.

58. Consistent with a debtor’s fiduciary duties, courts have also authorized payment of
ptepetition obligations under Section 363(b) where a sound business purpose exists for doing so. See
e.2., In re Ionosphere Clubs, 98 B.R. at 175 (discussing prior order authorizing payment of prepetition
wage claims pursuant to Section 363(b); relief appropriate where payment was needed to “preserve
and protect its business and ultimately reorganize, retain its currently working employees and

maintain positive employee morale.”); see also Armstrong, 29 B.R. at 397 (relying on Section 363 to

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 16 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 17 of 30

allow contractor to pay prepetition claims of suppliers who were potential lien claimants because the
payments were necessary for general contractors to release funds owed to debtors).

59. Courts have also authorized payment of prepetition claims in appropriate
circumstances pursuant to Section 105(a). Section 105(a), which codifies the inherent equitable
powers of the bankruptcy court, empowers the bankruptcy court to “issue any order, process, or
judgment that is necessary or appropriate to catty out the provisions of this title.” 11 U.S.C. §
105(a). Under Section 105(a), courts may permit preplan payments of prepetition obligations when
such payments are essential to the continued operation of the debtor’s business and, in particular,
where nonpayment of a prepetition obligation would trigger a withholding of goods or services
essential to the debtor’s business reorganization plan. See In re UNR Indus., Inc, 143 B.R. 506, 520
(Bankr. N.D. Ill. 1992) (permitting the debtor to pay prepetition claims of suppliers or employees
whose continued cooperation is essential to the debtors’ successful reorganization); In re Ionosphere
Clubs, 98 B.R. at 177 (finding that Section 105 empowers bankruptcy courts to authorize payment of
prepetition debt when such payment is needed to facilitate the rehabilitation of the debtor); In re Gulf
Air, Inc. 112 B.R. 152 (Bankr. W.D. La. 1989) (authorizing payment of pre-petition amounts due,
inter alia, for wages, benefits, health insurance premiums and per diem expenses under the
“necessity of payment doctrine,” without regard to statutory priorities of Section 507).

60. Many bankruptcy courts have recognized the importance of employees to a debtor’s
reorganization and the severe harm to employees that can arise if courts do not grant motions such
as this one. In re Braniff, Inc, 218 B.R. 628, 633 (Bankr. M.D. Fla. 1998) (approving payment of
ptepetition employee wage claims due to the vital role the employees play to the debtor’s
reorganization). Similar relief to that requested herein has been granted by bankruptcy courts in the
Northern District of Texas. See, ¢g., In re Erickson Inc., Case No. 1634393 (Bankr. N.D. Tex. Nov. 10,

2016) [Docket No. 47]; In re Forest Park Med. Ctr. at Southlake, LILC, Case No. 16-40273 (Bankr. N.D.

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 17 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 18 of 30

Tex. Jan. 25, 2016) [Docket No. 38]; In re CHC Group Lid, Case No. 16-31854 (Bankr. N.D. Tex.
June 8, 2016) [Docket No. 289]; In re ALCO Stores, Case No. 14-34941 (Bankr. N.D. Tex. Oct. 16,
2014) [Docket No. 68].

61. In order to maintain the continuity of their business and to preserve the morale of
their vital labor force, it is essential that the Debtors be permitted to pay the funds requested
through this Motion. The Debtors seek the relief requested in this Motion on an emergency basis
because any delay or disruption in providing employee compensation will destroy the Debtors’
relationship with the Employees and irreparably impair workforce morale at the very time when the
dedication, confidence, and cooperation of these individuals is most critical. The Debtors face the
risk that their operations may be severely impaired if authority 1s not granted for the Debtors to
make the payments described above.

62. Because the amounts represented by Wage Obligations are needed to enable the
Employees to meet their own personal obligations, absent the relief requested herein, they will suffer
undue hardship and, in many instances, serious financial difficulties. Moreover, without the
requested relief, the stability of the Debtors would be undermined by the potential threat that
otherwise loyal Employees would seek other employment.

I, Payment of the Independent Contractor Obligations Would Facilitate the Debtors’
Successful Reorganization

63. The Debtors also believe that the uninterrupted performance by the Independent
Contractors is essential to conducting services that are critical to the Debtors’ operations and to the
Debtors’ efforts to maintain a steady cash flow from its business throughout the Chapter 11 Cases.
Requiring the Debtors to seek to replace the Independent Contractors would significantly disrupt its
operations and hamper its reorganization efforts.

J. Request for Waiver of Bankruptcy Rules 6004(a) and 6004(h)

64. Given the nature of the relief requested, the Debtors respectfully request a waiver of

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 18 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 19 of 30

(i) the notice requirements under Bankruptcy Rule 6004(a); and (ii) the 14-day stay under Bankruptcy
Rule 6004(h), to the extent that either rule is applicable hereto.

K. Reservation of Rights

65. Nothing contained herein is intended or should be construed as an admission as to
the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any claim, or
an approval or assumption of any agreement, contract or lease under Bankruptcy Code Section 365.
Likewise, if this Court grants the relief sought herein, any payment made pursuant to the Court’s
order is not intended and should not be construed as an admission as to the validity of any claim or
a waiver of the Debtors’ rights to dispute such clatm subsequently.

V.
NOTICE

66. Notice of this Motion will be provided to: (i) the Office of the United States Trustee;
(ul) the Debtors’ secured creditors; (11) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent;’
(v1) counsel for any official committees appointed by this Court; (vit) the consolidated list of the 30
largest unsecured creditors of the Debtors; and (vit) all governmental agencies having a regulatory
or statutory interest in these cases (collectively, the “Notice Parties’). Based on the urgency of the
circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors
respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that the Court enter an order (1) granting
the relief requested in this Motion authorizing Debtors to pay the described wage obligations and

benefits; and (it) granting such other relief as the Court deems just and proper.

 

3 “DIP Agent” means Goldman Sachs Special Lending Group, L.P., in its capacity as administrative agent under that
certain [Senior Secured Superpriority Debtor-in-Possession Financing Amendment] dated as of [October __], 2020,
by and among, among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 19 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 20 of 30

DATED: October 23, 2020

Respectfully submitted,

LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _/s/ Jeffery M. Veleto
Frank J. Wright
‘Texas Bar No. 22028800
Jeffery M. Veteto
‘Texas Bar No. 24098548
Jay A. Ferguson
‘Texas Bar No. 24094648

2323 Ross Avenue, Suite 730
Dallas, Texas 75201
Telephone: = (214) 935-9100

Emails: frank@fjwright.law
jeff@fwright.law
jay@fjwright.law

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case ma the Court’s ECF
system for the Northern District of Texas and wa United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

[s/ Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION TO CONTINUE EMPLOYEE WAGES AND BENEFITS Page 20 of 20
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 21 of 30

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-SGJ-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ §
DEBTOR. § Joint Administration Requested

 

 

1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC 096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts II, Ltd.
(2793), Movie Guill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VH, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XII, LLC (5299), Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Guill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC (9721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (6114); Movie Grill Concepts XXIX, LLC (5857); Movie Grill Concepts
XXV, LLC (4985); Movie Grill Concepts XX-VI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
Concepts XXVIT, LLC (1554), Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
Movie Guill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXIH, LLC (1505); Movie Grill Concepts
XXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (3605); Movie Grill Concepts XX XV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XXXVI,
LLC (9657); Movie Grill Concepts XXTII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVI, LLC (8601); Movie Grill Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LI],
LLC (8624); Movie Grill Concepts LILI, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LV, LLC (4699), Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS . mare . mee age lof 5
: EXHIBIT

ab

     
 
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 22 of 30

ORDER GRANTING MOTION FOR AUTHORIZATION TO (A) PAY
CERTAIN PREPETITION EMPLOYEE WAGES, OTHER
COMPENSATION, AND REIMBURSABLE EMPLOYEE EXPENSES;

(B) PAY CERTAIN PREPETITION INDEPENDENT CONTRACTORS;

AND (C) CONTINUE EMPLOYEE BENEFIT PROGRAMS

Came on to be considered the Debtors’ Evergency Motion for an Order (1) Authorizing the Debtors
to (A) Pay Certain Prepetition Employee Wages, Other Compensation, and Reimbursable Employee Expenses; (B)
Pay Certain Prepetition Independent Contractor and Temporary Staff Obligations, and (C) Continue Employee Benefits
Programs (the “Motion’”) (the “Motion”’). Based on the specific facts and circumstances of this case
and for the reasons stated on the record, which are incorporated herein, the Court finds that: (4) 1t has
jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (11) this is a
core ptoceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent
with Article IT of the Constitution; (11) venue is proper before this Court pursuant to 28 U.S.C. §§
1408 and 1409; (iv) the relief requested in the Motion is in the best interests of the Debtors’ estates,
their creditors and other parties in interest; (v) notice of the Motion and the hearing were appropriate
under the citcumstances and no other notice need be provided; and (v1) upon review of the record
before the Court, including the legal and factual bases set forth in the Motion and the statements made
by counsel at the hearing, and after due deliberation thereon, there being found good and sufficient
cause exists it is hereby

ORDERED that:

1. The Motion ts granted;

N

Subject to the requirements of Bankruptcy Code §§ 507(a)(4) and (a)(5), the
Debtors are authorized, but not directed, to pay and remit in accordance with
the Debtors’ prepetition policies and programs, the Prepetition Employee
Obligations and all costs incident to the fore-going in accordance with the
Debtors’ customary policies and in the ordinary course of business, including

 

2 Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 2 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 23 of 30

all specific categories identified in the Motion; provided, that, for the avoidance
of doubt, the Debtors shall not make payments to or on behalf of any
individual in respect of Prepetition Employee Obligations collectively in an
amount that exceeds $13,650 per individual,

3. The Debtors are authorized, but not directed, to pay and remit in accordance
with the Debtors’ prepetition policies and programs, the Employee
Obligations that accrue after the Petition Date and all costs incident to the
foregoing in accordance with the Debtors’ customary policies and in the
ordinary course of business including all specific categories identified in the
Motion;

4, The Debtors are authorized, but not required, to maintain and continue to
honor on a postpetition basis their practices, programs, and policies in place
for the benefit of their Employees as were in effect as of the Petition Date, as
such may be modified, amended, or supplemented from time to time in the
ordinary course of business;

5. The Debtors are authorized, but not directed, to pay all post-petition costs and
expenses incidental to payment of the costs, expenses, and programs described
in paragraphs 2 through 4 herein, including all administrative and processing
costs;

6. Nothing contained herein is intended or should be construed to create an
administrative priority claim on account of any Employee Obligations or any
obligations owed pursuant to the practices, policies, or programs described in
paragraphs 2 through 5 herein;

7. Nothing in the Motion or this Order shall be deemed to (a) authorize the
payment of any amounts that are subject to section 503(c) of the Bankruptcy
Code, including, for the avoidance of doubt, payment of any bonus or
severance obligations to or on behalf of any “insider” (as defined by section
101(31) of the Bankruptcy Code) or (b) violate or permit a violation of section
503(c) of the Bankruptcy Code.

8. All employees who have accrued Prepetition PTO are authorized to utilize
such Paid Time Off on a go-forward basis and the Debtors are authorized to
honor their obligations related to the use of such Prepetition PTO, provided,
however, that, for the avoidance of doubt, this Order does not authorize the
Debtors, upon the postpetition termination of any employee, to pay the cash
value of any Prepetition PTO that such employee had accrued as of the
Petition Date.

9. Notwithstanding the relief granted in this Order and any actions taken
pursuant to such relief, nothing in this Order shall be deemed: (a) an admission
as to the amount of, basis for, or validity of any claim against the Debtors
under the Bankruptcy Code or other applicable non-bankruptcy law; (b) a

waiver of the Debtors’ or any other party in interest’s right to dispute any claim

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 3 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 24 of 30

on any grounds; (c) a promise or requirement to pay any claim; (d) an
implication or ad-mission that any particular claim is of a type specified or
defined in this Order or the Motion; (e) a request or authorization to assume,
adopt, or reject any agreement, contract, or lease pursuant to Bankruptcy Code
§ 365; (f) an admission to the validity, priority, enforceability, or perfection of
any lien on, security interest in, or encumbrance on property of the Debtors’
estates; or (g) a waiver of any claims or causes of action which may exist against
any entity under the Bankruptcy Code or any other applicable law. Any
payment made pursuant to this Order is not intended and should not be
construed as an admission as the validity of any particular claim or a waiver of
the Debtors’ rights to subsequently dispute such claim;

10. The banks and financial institutions on which checks were drawn (or were to
be drawn) or electronic payment requests were made (or were to be made) in
payment of the pre- petition obligations approved herein are authorized to
receive, process, honor and pay all such checks and electronic payment
requests when presented for payment, and all such banks and financial
institutions are authorized to rely on the Debtors’ designation of any particular
check or electronic payment request as being approved by this Order,

11. Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order’), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order),

12. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and restrictions set forth in that certain Order Granting Debtors’
Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and
1108, Authorizing (i) Maintenance of Existing Bank Accounts; (11)
Continuance of Existing Cash Management System, Bank Accounts and
Checks and Related Forms; (11) Continued Performance of Intercompany
Transactions; (iv) Limited Waiver of Section 345(b) Deposit and Investment
Requirements; and (v) Granting Related Relief;

13. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
contents of the Motion or otherwise deemed waived;

14. The Debtors are authorized to take all actions necessary to effect the relief
granted pursuant to this Order in accordance with the Motion;

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 4 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 25 of 30

15, Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
shall be effective and enforceable immediately upon entty hereof;

16. Any objection to this Order must be filed within twenty-one (21) days after
the date of the entry of this Order. If an objection is timely received from the
U.S. Trustee, any creditor or party-in-interest, the Debtors shall request a
heating before the Court. If no objection is filed, the Order automatically
becomes final; and

17. This Court shall retain jurisdiction with respect to all matters relating to the
interpretation or mmplementation of this Order.

IT IS SO ORDERED.

## # End of Order # # #

SUBMITTED By:

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
AND DEBTOR-IN-POSSESION

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 5 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 26 of 30

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-SGJ-11
§
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,’ §
DEBTOR. § Joint Administration Requested

 

 

1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Guill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645), Movie Grill Concepts HI, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Guill Concepts [X, LLC (3736), Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts XII, LLC (6040); Movie Grill Concepts XIII, LLC (6299); Movie Grill Concepts XTV,
LLC (4709); Movie Grill Concepts XTX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC (9721); Movie Guill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVII, LLC (1733); Movie Guill Concepts XVI, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts X°XI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (6114); Movie Guill Concepts XXIX, LLC (6857); Movie Guill Concepts
XXV, LLC (4985); Movie Guill Concepts XXVI, LLC (5233), Movie Grill Concepts XX VII, LLC (4427); Movie Grill
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XX°XI, LLC (3223),
Movie Guill Concepts XXXII, LLC (0196); Movie Grill Concepts XXXII, LLC (1505), Movie Grill Concepts
XOCXIV, LLC (9770); Movie Grill Concepts XXXIEX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XX XVII, LLC (6401); Movie Grill Concepts XX XVII,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVII, LLC (8601); Movie Grill Concepts XLIX,
LLC (0537); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Guill Concepts LIL,
LLC (8624); Movie Grill Concepts LITI, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LV, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Guill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 1 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 27 of 30

ORDER GRANTING MOTION FOR AUTHORIZATION TO (A) PAY
CERTAIN PREPETITION EMPLOYEE WAGES, OTHER
COMPENSATION, AND REIMBURSABLE EMPLOYEE EXPENSES;
(B) PAY CERTAIN PREPETITION INDEPENDENT CONTRACTORS;

AND (C) CONTINUE EMPLOYEE BENEFIT PROGRAMS

Came on to be considered the Debtors’ Exergency Motion for an Order (I) Authorizing the Debtors
to (A) Pay Certain Prepetition Employee Wages, Other Compensation, and Reimbursable Employee Expenses; (B)
Pay Certain Prepetition Independent Contractor and Temporary Staff Obligations, and (C) Continue Employee Benefits
Programs (the “Motion”) (the “Motion”’). Based on the specific facts and circumstances of this case
and for the reasons stated on the record, which are incorporated herein, the Court finds that: () it has
jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334; (1) this is a
core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order consistent
with Article II] of the Constitution; (iil) venue is proper before this Court pursuant to 28 U.S.C. §§
1408 and 1409; (av) the relief requested in the Motion is in the best interests of the Debtors’ estates,
their creditors and other parties in interest; (v) notice of the Motion and the hearing were appropriate
under the circumstances and no other notice need be provided; and (v1) upon review of the record
before the Court, including the legal and factual bases set forth in the Motion and the statements made
by counsel at the hearing, and after due deliberation thereon, there being found good and sufficient
cause exists it is hereby

ORDERED that:

1. The Motion ts granted;

nN

Subject to the requirements of Bankruptcy Code §§ 507(a)(4) and (a)(5), the
Debtors are authorized, but not directed, to pay and remit in accordance with
the Debtors’ prepetition policies and programs, the Prepetition Employee
Obligations and all costs incident to the fore-going in accordance with the
Debtors’ customary policies and in the ordinary course of business, including

 

2‘ Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 2 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 28 of 30

all specific categories identified in the Motion; promded, that, for the avoidance
of doubt, the Debtors shall not make payments to or on behalf of any
individual in respect of Prepetition Employee Obligations collectively in an
amount that exceeds $13,650 per individual,

3, The Debtors are authorized, but not directed, to pay and remit in accordance
with the Debtors’ prepetition policies and programs, the Employee
Obligations that accrue after the Petition Date and all costs incident to the
foregoing in accordance with the Debtors’ customary policies and in the
ordinary course of business including all specific categories identified in the
Motion;

4, The Debtors are authorized, but not required, to maintain and continue to
honor on a postpetition basis their practices, programs, and policies in place
for the benefit of their Employees as were in effect as of the Petition Date, as
such may be modified, amended, or supplemented from time to time in the
ordinary course of business;

5. The Debtors are authorized, but not directed, to pay all post-petition costs and
expenses incidental to payment of the costs, expenses, and programs described
in paragraphs 2 through 4 herein, including all administrative and processing
costs;

6. Nothing contained herein is intended or should be construed to create an
administrative priority claim on account of any Employee Obligations or any
obligations owed pursuant to the practices, policies, or programs described in
paragraphs 2 through 5 herein;

7. Nothing in the Motion or this Order shall be deemed to (a) authorize the
payment of any amounts that are subject to section 503(c) of the Bankruptcy
Code, including, for the avoidance of doubt, payment of any bonus or
severance obligations to or on behalf of any “insider” (as defined by section
101(31) of the Bankruptcy Code) or (b) violate or permit a violation of section
503(c) of the Bankruptcy Code.

8. All employees who have accrued Prepetition PTO are authorized to utilize
such Paid Time Off on a go-forward basis and the Debtors are authorized to
honor their obligations related to the use of such Prepetition PTO, promded,
however, that, for the avoidance of doubt, this Order does not authorize the
Debtors, upon the postpetition termination of any employee, to pay the cash
value of any Prepetition PTO that such employee had accrued as of the
Petition Date.

9, Notwithstanding the relief granted in this Order and any actions taken
pursuant to such relief, nothing in this Order shall be deemed: (a) an admission
as to the amount of, basis for, or validity of any claim against the Debtors
under the Bankruptcy Code or other applicable non-bankruptcy law; (b) a

waiver of the Debtors’ or any other party in interest’s right to dispute any claim

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 3 of 5
 

Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 29 of 30

on any grounds; (c) a promise or requirement to pay any claim; (d) an
implication or ad-mission that any particular claim is of a type specified or
defined in this Order or the Motion; (e) a request or authorization to assume,
adopt, or reject any agreement, contract, or lease pursuant to Bankruptcy Code
§ 365; (£) an admission to the validity, priority, enforceability, or perfection of
any len on, security interest in, or encumbrance on property of the Debtors’
estates; or (g) a waiver of any claims or causes of action which may exist against
any entity under the Bankruptcy Code or any other applicable law. Any
payment made pursuant to this Order is not intended and should not be
construed as an admission as the validity of any particular claim or a waiver of
the Debtors’ rights to subsequently dispute such claim;

10. The banks and financial institutions on which checks were drawn (or were to
be drawn) or electronic payment requests were made (or were to be made) in
payment of the pre- petition obligations approved herein are authorized to
receive, process, honor and pay all such checks and electronic payment
requests when presented for payment, and all such banks and financial
institutions are authorized to rely on the Debtors’ designation of any particular
check or electronic payment request as being approved by this Order;

11. Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order”), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the
DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order);

12. Notwithstanding anything else in this Order to the contrary, any payments
authorized to be made by this Order shall be subject to the terms, conditions,
limitations, and restrictions set forth in that certain Order Granting Debtors’
Emergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and
1108, Authorizing (@) Maintenance of Existing Bank Accounts; (it
Continuance of Existing Cash Management System, Bank Accounts and
Checks and Related Forms; (tit) Continued Performance of Intercompany
Transactions; (iv) Limited Waiver of Section 345(b) Deposit and Investment
Requirements; and (v) Granting Related Relief;

13. The requirements set forth in Bankruptcy Rule 6003(b) are satisfied by the
contents of the Motion or otherwise deemed waived;

14. The Debtors are authorized to take all actions necessary to effect the relief
granted pursuant to this Order in accordance with the Motion;

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 4 of 5
Case 20-32633-sgj11 Doc 12 Filed 10/23/20 Entered 10/23/20 21:02:58 Page 30 of 30

15. Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, this Order
shall be effective and enforceable immediately upon entry hereof;

16. Any objection to this Order must be filed within twenty-one (21) days after
the date of the entry of this Order. If an objection is timely received from the
US. Trustee, any creditor or party-in-interest, the Debtors shall request a
hearing before the Court. If no objection is filed, the Order automatically
becomes final; and

17. This Court shall retain jurisdiction with respect to all matters relating to the
interpretation or implementation of this Order.

IT IS SO ORDERED.

## # End of Order # # #

SUBMITTED By:

Frank J. Wright

‘Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

‘Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
AND DEBTOR-IN-POSSESION

 

ORDER GRANTING MOTION ON WAGES AND BENEFITS Page 5 of 5
